20-22476-rdd         Doc 1357         Filed 11/23/20 Entered 11/23/20 15:59:47                       Main Document
                                                  Pg 1 of 3




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )     Chapter 11
                                                                 )
    FRONTIER COMMUNICATIONS                                      )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                        )
                                                                 )
                                       Debtors.                  )     (Jointly Administered)
                                                                 )

                            ORDER GRANTING MICHELE C. JAMES
                         LIMITED RELIEF FROM THE AUTOMATIC STAY

             Upon the motion, dated September 17, 2020 (the “Motion”),2 of Michele C. James

(“James”) seeking entry of an order, pursuant to Section 362(d) of title 11 of the United States

Code (the “Bankruptcy Code”), granting relief from the automatic stay imposed in this case by

Section 362(a) of the Bankruptcy Code to permit James to pursue her personal injury lawsuit in

the Circuit Court of Hillsborough County, Florida (Case No. 19-CA-004050) (the “Prepetition

Litigation”); and due and proper notice of the Motion having been made on all necessary parties;

and the above-captioned debtors and debtors in possession (collectively, the “Debtors”) having

filed the Notice of Withdrawal of Debtors’ Limited Opposition to James Motion for Relief from

the Automatic Stay [Docket No. 1243]; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated January 31, 2012, as a


1
      The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
      the large number of debtor entities in these chapter 11 cases, for which the Court has ordered joint administration,
      a complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
2
      Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.
20-22476-rdd     Doc 1357      Filed 11/23/20 Entered 11/23/20 15:59:47             Main Document
                                           Pg 2 of 3



core proceeding pursuant to 28 U.S.C. § 157(b) that this Court may decide by a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that

due and sufficient notice of the Motion and the opportunity for a hearing thereon has been

provided; and there being no objections to the requested relief; and a hearing having been held on

November 20, 2020 to consider the Motion; and upon the record of such hearing and all of the

proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor; it is HEREBY ORDERED THAT:

       1.      The automatic stay imposed in this case by Section 362(a) of the Bankruptcy Code

is vacated under Section 362(d) of the Bankruptcy Code to permit James to pursue her claims in

the Prepetition Litigation through judgment or other final determination thereof with recovery

solely to the extent of available proceeds under the applicable insurance policy.

       2.      Nothing herein or in the Motion shall permit any collection effort or any other

action against the Debtors beyond the obtainment of a judgment with respect to the Prepetition

Litigation and collection with respect to the proceeds of applicable insurance. The provisions of

section 362 of the Bankruptcy Code prohibiting the execution, enforcement, or collection of any

award or judgment obtained against any assets or properties of the Debtors’ estates (as defined in

Section 541 of the Bankruptcy Code) shall remain in full force and effect during the pendency of

the Debtors’ bankruptcy proceedings, and neither James, nor any of her agents, attorneys, or

representatives shall collect any portion of any such award or judgment obtained in the Prepetition

Litigation during the pendency of this bankruptcy action without further order from this Court.




                                                 2
20-22476-rdd    Doc 1357     Filed 11/23/20 Entered 11/23/20 15:59:47      Main Document
                                         Pg 3 of 3



       3.      This Court retains jurisdiction to resolve any disputes with respect to the

implementation and interpretation of this Order and related Motion.

Dated: November 23, 2020
       White Plains, New York
                                                /s/Robert D. Drain
                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                               3
